ALLOWABILITY NOTICE 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the arguments made by applicant in the remarks dated 01/15/2021 to be persuasive and the amendment filed on 01/15/2021 to overcome the prior art of record. 
This action is in response to the amendment filed on 01/15/2021.
The closest prior art of record is Kitamura et al. (US 2009/0133420 A1), hereafter referred to as “Kitamura,” and Hicke (4,936,104), Kato et al. (4,142,372), hereafter referred to as “Kato,” Wakabayashi et al. (4,748,824), hereafter referred to as “Wakabayashi,” and Snelling (3,385,073). 
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the amendments made on 01/15/2021.  Although Kitamura modified discloses the most of the structure recited, however it fails to teach the specific steps of the controller, specifically the limitation of “…wherein the controller opens the exhaust valve during operation of the external fan such that the inside air flows from the internal storage space through the exhaust passage to the external storage space and outside the container even if the pressure in the interior of the container is lower than the pressure of the outside air.” Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Penny Caudle Reg. No. 46, 607 on 03/22/2021.
The application has been amended as follows: 
Claim 15: The container refrigeration apparatus of claim 9, wherein

Claim 16: wherein 
Claims 1-5, 7-10 and 13-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (5,042,266).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is
(571)270-3557. The examiner can normally be reached on 9 a.m.-5 p.m. M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
                           
                                                                                                                                                                                                                           /PAUL ALVARE/             Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                              /KIRSTIN U OSWALD/                                                                                                Examiner, Art Unit 3763